Mr. Justice O’Neall
delivered the opinion of the court.
The general rule is, that fraud cannot be presumed. But by that, I do not understand that it may not be established by presumptive evidence. Such facts as will satisfy a reasonable mind of its existence, are all which the law requires. The rule means no more, than that fraud shall not be presumed without evidence. In stating to the jury the general rule, it seems to us that the recorder laid it down without sufficiently qualifying it, or shewing its appropriate application.
For, from his report, it would seem, that the jury might have con. eluded from his instructions, that something more than the usual evidence in a civil case, was necessary to support the defendant’s defence. But this is not so. For although fraud, like crime, often dé ponds upon intention, yet it does not follow, that its establishment is guarded against, with the same merciful cautions, which are used to prevent a conviction for crime, which would subject the party to *273punishment. It is to be proved arid judged of like any other fact~ between party and party. The jury ought to be satisfied of its truth : but when so satisfied, they have no right to loqk beyond th~ case, for consequences which may, or may not flow from the act~ It is true, that the legal presumption is, that every man is innocent of a fraud until the contrary appears: and a jury ought to have this legal presumption clearly rebutted by evidence, which places the matter beyond a reasonable doubt.
Filed 14th February, 1837.
PETIGBU & LESESNE, for motion.
SEY~roun, contra.
The motion for a new trial is granted.
JOHN B. O'NEALL1
We concur,
RICHARD GANTT, JOSIAh J. EVANS,
3. S. RICHARDSON, A, P. BUTLER.